EXHIBIT 10.3
 


WITHDRAWAL AGREEMENT


This Withdrawal Agreement (this “Agreement”) between TCMG-MA, LLC (the
“Investor”), an entity wholly owned and controlled by WENDY’S/ARBY’S GROUP,
INC., a Delaware corporation (the “Company”), and TRIAN FUND MANAGEMENT, L.P., a
Delaware limited partnership (the “Investment Manager”), is entered into as of
the 10th day of June, 2009.


WHEREAS, the Investor and the Investment Manager are parties to that certain
Amended and Restated Investment Management Agreement dated as of April 30, 2007
(the “Investment Management Agreement”);


WHEREAS, the Investor has maintained the Account since December 1, 2005 (the
“Contribution Date”);


WHEREAS, the Investor pays a Management Fee of 2% per annum on the Account
balance and is obligated to pay certain performance fees under specified
circumstances;


WHEREAS, pursuant to the Investment Management Agreement, the Investor is not
permitted to withdraw any capital from the Account prior to December 31, 2010
(the “Lock-Up Period”);


WHEREAS, subsequent to the Contribution Date, the Company determined to focus
its business as a “pure play” restaurant company and, accordingly, the Investor
has requested the withdrawal of all of its capital in the Account and the
termination of the Investment Management Agreement prior to the expiration of
the Lock-Up Period in order to deploy such capital in the Company’s business;
and


WHEREAS, the Investment Manager is willing to permit such withdrawal on the
terms and conditions set forth in this Agreement.


In consideration of the mutual covenants contained herein, the parties hereto
hereby agree as follows:


1.           All capitalized terms used and not otherwise defined herein shall
have the respective meanings ascribed thereto in the Investment Management
Agreement.


2.           Anything contained in the Investment Management Agreement to the
contrary notwithstanding, the Investor shall be permitted to withdraw (the
“Early Withdrawal”) all of the capital in the Account effective no later than
June 26, 2009 (such date, as may be mutually agreed upon by the Investor and the
Investment Manager on or prior to June 26, 2009, being referred to herein as the
“Early Withdrawal Date”), in accordance with the terms of this Agreement.  The
Early Withdrawal shall be subject to the payment by the Investor to the
Investment Manager of an early withdrawal fee in the amount of $5,500,000 (the
“Withdrawal Fee”).  The parties agree that the Investment Manager shall transfer
the Withdrawal Fee from the Account to the Investment Manager on the Early
Withdrawal Date.  The capital remaining in the

 
 

--------------------------------------------------------------------------------

 

Account after the payment of the Withdrawal Fee and after giving effect to the
In-Kind Distribution (as defined below) is referred to herein as the “Withdrawal
Proceeds”.


3.           Payments and distributions hereunder shall be made as follows:


(a)           Subject to any legal or regulatory restrictions, on or prior to
the Early Withdrawal Date, the Investment Manager may distribute in kind to the
Investor (the “In-Kind Distribution”) certain securities held in the Account and
mutually agreed upon with the Investor (the “In-Kind Securities”).  The In-Kind
Securities shall be marketable securities, free and clear of all liens and other
encumbrances, including, without limitation, any restrictions on transfer.


(b)           The Investment Manager shall deliver the Withdrawal Proceeds to
the Investor in cash on the Early Withdrawal Date without any reduction,
reserve, hold back or set-off.


(c)           All cash payments and In-Kind Distributions hereunder shall be
paid by wire transfer of immediately available funds or by delivery of
securities through DTC to the accounts specified in writing by the Investor.


4.           The Investment Manager represents and warrants to the Investor
that, as of the date hereof, it has not permitted early withdrawal or redemption
of any capital from either Trian Partners, L.P. or Trian Partners, Ltd.
(together, the "Trian Funds") by any Relevant Investor on more favorable fee
terms than those set forth in this Agreement.  The Investment Manager agrees
that if, on or prior to the date hereof, any more favorable withdrawal fee terms
have been afforded to any Relevant Investor with respect to any capital invested
in any of the Trian Funds, then (i) the Investment Manager will promptly notify
the Investor in writing of such more favorable fee terms (without disclosing the
identity of the Relevant Investor) and (ii) the more favorable fee terms shall
be effective retroactively with respect to the Investor.


5.           The Investor acknowledges that as of the date hereof the Account
holds an interest in a Segregated Sub-Account related to Farrell Sports
Concepts, Inc., a Segregated Investment.  The Investment Manager represents and
warrants that such interest had a fair value of approximately $13,000 as of
April 30, 2009.  In order to provide the Investor with maximum liquidity on the
Early Withdrawal Date, the Investor hereby agrees and consents to the sale of
such interest for cash by the Account to Trian Partners GP, L.P., an entity
controlled by Nelson Peltz, Peter W. May and Edward P. Garden, on the Early
Withdrawal Date at the fair value on such date of sale, unless such Segregated
Investment is earlier disposed of by the Account.  For purposes of the foregoing
consent, the Investor hereby assumes that the fair value of such interest on the
Early Withdrawal Date will be equal to the fair value of such interest on April
30, 2009, unless otherwise informed in writing by the Investment Manager prior
to the consummation of such sale.


6.           Effective on the Early Withdrawal Date, the Investment Manager
consents and agrees to the forgiveness and cancellation of each of (i) that
certain Amended and Restated Promissory Note dated September 24, 2008, in the
principal amount of $30,000,000 made by the Company and payable to the Investor
and (ii) that certain Promissory Note dated December 26, 2008, in the principal
amount of $17,000,000 made by the Company and payable to the Investor.

 
 

--------------------------------------------------------------------------------

 



7.           Effective from and after the Early Withdrawal Date and upon
satisfaction in full of all obligations provided in this Agreement, in
consideration for the withdrawal rights granted hereunder, the Investor does
hereby release and forever discharge the Investment Manager and each of its
officers, members, employees and affiliates from any and all claims, debts,
liabilities, demands, obligations, costs, expenses, actions and causes of
action, of every nature, character and description, known or unknown, other than
any such claims, debts, liabilities, demands, obligations, costs, expenses,
actions and causes of action that may arise as a result of such person’s gross
negligence, willful misconduct or fraud, which it owns or holds, or has at any
time heretofore owned or held, or may at any time own or hold, and agrees not to
bring any suit, action or proceeding, by reason of any matter, cause or thing
whatsoever occurred, done, omitted or suffered to be done with respect to, or
arising out of, the Investor’s investment in the Account and the management of
the Account by the Investment Manager.


8.           For the avoidance of doubt, except as specifically amended hereby,
the Investment Management Agreement shall remain in full force and effect until
the Early Withdrawal Date, after which, provided the obligations of the parties
hereunder have been fulfilled, the Investment Management Agreement shall
immediately terminate and be of no further force and effect with respect to the
Investor and the Investment Manager.


9.           Any notice made or given in connection with this Agreement shall be
in writing and shall be deemed to have been duly given when delivered by hand or
facsimile or five days after mailed by certified mail, return receipt requested,
as follows:


To the Investor at:


TCMG-MA, LLC
1155 Perimeter Center West
Suite 1200
Atlanta, Georgia 30338
Attn:  General Counsel


To the Investment Manager at:


Trian Fund Management, L.P.
280 Park Avenue, 41st Floor
New York, New York 10017
Attn:  Chief Legal Officer


10.           No provision of this Agreement may be amended, modified, waived or
discharged except as agreed to in writing by the parties.  The failure of a
party to insist upon strict adherence to any term of this Agreement on any
occasion shall not be considered a waiver thereof or deprive that party of the
right thereafter to insist upon strict adherence to that term or any other term
of this Agreement.

 
 

--------------------------------------------------------------------------------

 

11.           This Agreement, together with the Investment Management Agreement
(as amended hereby), constitutes the entire agreement between the parties hereto
and supersedes all other prior agreements or understandings between the parties
hereto pertaining to the subject matter hereof.


12.           The provisions of this Agreement shall be binding upon and inure
to the benefit of the parties and their respective successors and permitted
assigns.  No party may assign, delegate or otherwise transfer any of its rights
or obligations under this Agreement without the prior written consent of the
other party.


13.           Notwithstanding the place where this Agreement may be executed by
either of the parties hereto, the parties expressly agree that all terms and
provisions hereof shall be governed by and construed in accordance with the
internal laws of the State of New York applicable to contracts made and wholly
performed, and to transactions wholly consummated, within that State.


14.           This Agreement may be executed in one or more counterparts, each
of which shall be deemed an original but all of which shall constitute one and
the same instrument.


Agreed to and accepted as of the 10th day of June, 2009.


TCMG-MA, LLC






By: /s/ NILS H. OKESON                             
                                               Name: Nils H. Okeson
                                               Title: SVP, General Counsel and
Secretary






TRIAN FUND MANAGEMENT, L.P.


By: Trian Fund Management GP, LLC
its General Partner






By: /s/ EDWARD P. GARDEN                     
                                               Name: Edward P. Garden
                                               Title: Member









 
 

--------------------------------------------------------------------------------

 
